The State of




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                     Monday, February 2, 2015

                                        No. 04-15-00032-CR

                                        Richard Allen Clark,
                                             Appellant

                                                  v.

                                         The State of Texas,
                                              Appellee

                    From the 216th Judicial District Court, Kerr County, Texas
                                    Trial Court No. A10243
                         Honorable N. Keith Williams, Judge Presiding

                                           ORDER
        Pursuant to the terms of his plea-bargain agreement, Richard Allen Clark pled guilty to
stalking and was placed on deferred adjudication community supervision. His deferred
adjudication community supervision was then revoked, he was found guilty by the trial court,
and he was sentenced to ten years in prison. Clark then filed a notice of appeal. On December 18,
2014, the trial court signed a certification of defendant’s right to appeal stating that this “is a
plea-bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2).
After Clark timely filed a notice of appeal, the trial court clerk sent copies of the certification and
notice of appeal to this court. See id. 25.2(e). The clerk’s record, which includes the trial court’s
Rule 25.2(a)(2) certification, has been filed. See id. 25.2(d).

        In Hargesheimer v. State, 182 S.W.3d 906, 913 (Tex. Crim. App. 2006), the Texas Court
of Criminal Appeals held that even though a defendant originally entered into a plea-bargain
agreement for deferred adjudication, when that defendant appeals from the proceeding on a
motion to adjudicate guilt, Texas Rule of Appellate Procedure 25.2 will not restrict his right to
appeal. “Under this circumstance, the trial judge must check the box on the certification form
indicating that the case ‘is not a plea-bargain case, and the defendant has the right to appeal.’” Id.

        We, therefore, ORDER the trial court to re-certify this case by designating it as “not a
plea-bargain case” on the certification form on or before February 17, 2015. See id. We also
ORDER the trial court clerk to file a supplemental clerk’s record containing the corrected
certification on or before February 23, 2015.
                                              _________________________________
                                              Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of February, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court